Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 21, 2020

                                           No. 04-20-00608-CV

                                  IN RE CITY OF SAN ANTONIO

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

           On December 18, 2020, relator filed a petition for writ of mandamus and a motion

requesting emergency relief asking this court to stay a temporary injunction hearing scheduled

for 1:30 p.m. that same day. The motion requesting emergency relief is DENIED.


           It is so ORDERED on December 21, 2020.


                                                                                 PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-23536, styled RCI Entertainment (San Antonio) Inc., d/b/a XTC
Cabaret v. City of San Antonio, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable
Mary Lou Alvarez presiding.